Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chi et al. (US. Pat. #8,143,097).
Regarding claim 1, Chi teaches a semiconductor package structure, comprising:
at least one first semiconductor die having a first surface and including a plurality of first pillar structures disposed adjacent to the first surface [fig. 8, die 132, pillars 198];
at least one second semiconductor die electrically connected to the first semiconductor die [fig. 8, second die 134, column 8, lines 22-24 teaches 132 is connected to 134 using 136]; and

Regarding claim 2, Chi discloses the semiconductor package structure of claim 1, further comprising a plurality of interconnection structures disposed between the second semiconductor die and the first semiconductor die to electrically connect the second semiconductor die and the first semiconductor die [fig. 8, 136].
Regarding claim 3, Chi teaches the semiconductor package structure of claim 2, wherein a height of the first pillar structure is greater than a height of the interconnection structure [fig. 8, 198 has a greater height than 136].
Regarding claim 8, Chi discloses the semiconductor package structure of claim 1, further comprising a redistribution structure disposed on the lower surface of the encapsulant and electrically connected to the first pillar structures and the second semiconductor die [fig. 8, redistribution structures 149 which are on a lower surface of 140 and connected to 198 and 132, 132 is electrically connected to 134 making 149 electrically connected to 134].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi as applied to claims 1-3 and 8 above, and further in view of Lin et al. (US Pat. Pub. 2020/0328161).
Regarding claim 4, Chi fails to teach the second semiconductor die includes through vias.  However, Lin teaches a semiconductor package structure in which a second die is bonded to a first die and the second die includes through hole vias that are connected to the interconnection structures [fig. 1g, die 110, vias 115, connected to interconnection structures 170].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Lin into the method of Chi by using a semiconductor die which has through vias therein.  The ordinary artisan would have been motivated to modify Chi in the manner set forth above for at least the purpose of having a package structure with favorable signal transmission quality or efficiency [Lin, paragraph [0005]].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection applied above.
Allowable Subject Matter
Claims 9-11 and 21-29 are allowed.
Claims 5-7 and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach the first semiconductor die includes a plurality of second pillar structures extending through the first semiconductor die and each of the second pillar structures includes a first portion protruding downward from the first surface and second portion extending between the first surface and a second surface that is opposite the first surface
Regarding claim 21, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach at least one third semiconductor die disposed adjacent to a second surface that is opposite to the first surface of the first semiconductor die, wherein the first semiconductor die further includes a plurality of second pillar structures extending through the first semiconductor die and the third semiconductor die is electrically connected to the second pillar structures of the first semiconductor die.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        

/JAEHWAN OH/Primary Examiner, Art Unit 2816